It is provided by the Act of 1885, ch. 180, that "the inferior courts of Buncombe and Madison counties shall have exclusive original
jurisdiction of all crimes committed in said respective counties of which said courts now have jurisdiction." An inferior court for the county of Madison had been theretofore established, *Page 518 
with concurrent jurisdiction with the Superior Court as to the offense of conspiracy, the crime with which the defendant in the case is charged. We are of opinion that his Honor erred in giving a retroactive effect to the Act of 1885. It was certainly within the power of the Legislature to declare that the Superior Court of Madison should not entertain further jurisdiction of certain prosecutions therein depending, and direct that all such proceedings should be quashed. That would be the effect of the construction put by his Honor upon this statute, so far as relates to this indictment, for it could not again be reinstated in the inferior court by reason of the statutory bar, and it is not to be presumed that the Legislature contemplated any such (616) result from the passage of the Act of 1885. Such a construction would be giving a retrospective operation to the act, which is in violation of the general rule that "no statute should have a retrospective effect." Although the words of the statute are broad enough in their literal extent to comprehend existing cases, they must yet be construed as applicable only to cases that may hereafter arise, unless a contrary intention is unequivocally expressed therein. Potter's Dwarris, p. 162, note 9, and cases cited.
There is nothing in the act tending to show an intention in the Legislature to make it retrospective, but on the other hand, from the use of the term original jurisdiction, it would seem that it was intended that the indictments for such offenses as the inferior court then had jurisdiction should thereafter be originated in that court, and that was what was meant by the use of the word "original" in the statute.
This case is distinguished from that of S. v. Perry, 71 N.C. 522. In that case the punishment was so changed by the Legislature as to bring the offense within the jurisdiction of a justice of the peace, and the Superior Court in which the indictment was pending, after the passage of the act reducing the punishment, had no power to pronounce judgment, and therefore the indictment was quashed. But in this case there is nothing to prevent the Superior Court from pronouncing judgment and imposing the punishment which the Legislature has attached to the offense.
There is error. Judgment of the Superior Court reversed.
Error.                                                   Reversed.
Cited: Leak v. Guy, 107 N.C. 481; Elizabeth City v. Comrs, ofPasquotank, 146 N.C. 542; S. v. Pridgen, 151 N.C. 651; Jones v. Schull,153 N.C. 521; Stephens v. Hicks, 156 N.C. 245; Waddill v. Masten,172 N.C. 585; Hicks v. Kearney, 189 N.C. 320; Comrs. of Moore v. Blue,190 N.C. 642. *Page 519 
(617)